Just one 
year ago (see A/62/PV.6), I recalled before this 
Assembly that I was bringing the words of a people 
who for 200 years have experienced extreme suffering 
as a result of all kinds of material privation and 
complete vulnerability in the face of natural risks and 
disasters. 
 At that time, I hardly thought that I would find 
myself here again one year later against the backdrop 
of the image of hundreds of children, women and the 
elderly swept away by floodwaters, hundreds of 
thousands of citizens suddenly finding themselves 
without shelter, tens of thousands of tons of 
agricultural harvest destroyed in a few hours, not to 
mention the incalculable damage to basic infrastructure 
such as communication networks, art works, irrigation 
systems, the electricity grid, the water system and other 
structures.  
 I am pointing out that those catastrophic events 
occurred just four months after the first angry 
demonstrations of the population against the explosion 
in food prices, reactions that would be repeated on an 
almost global scale, as though to express a collective 
cry of the poor regarding what was happening beyond 
just a global food crisis, as the rejection of an order for 
which the poor had too long been the only ones to pay 
the cost. 
 The damage caused four consecutive hurricanes 
in less than two months has set Haiti back several 
years. Those hurricanes sorely test our capacity to 
resist, particularly when it must be borne in mind that 
all those victims, and their families, and all those 
businesses, large or small, have to fend for themselves 
while they wait for the State, and the State alone, to 
help them to get back on their feet or return to 
business. There are no adequate market insurance 
systems to compensate for the losses arising from that 
enormous damage.  
 I cannot thank the Secretary-General enough for 
the great outpouring of sympathy that the United 
Nations system has shown towards the people of Haiti 
following those disasters. I can hardly express 
sufficient thanks for the mobilization organized by the 
United Nations agencies on the ground to bring help to 
the most vulnerable and assist the affected families to 
tackle the most urgent problems. 
 How can I thank the many friendly countries that 
so quickly mobilized their own resources and logistics 
  
 
08-52272 4 
 
to come to the aid of the Haitians? How can we express 
our gratitude in the light of those expressions of 
compassion and the numerous initiatives of solidarity 
coming from civil society and the private sector in 
those same friendly countries? 
 Just as dark clouds have a silver lining, how 
could I not recall that huge solidarity movement from 
within even our country, involving civil society and 
non-governmental organizations, not to forget, of 
course, the millions of Haitians living abroad, in an 
unprecedented mobilization, all striving to work 
together in synergy with the local authorities and 
specialized agencies of the central Government. 
 Despite the suffering that the Haitian people are 
enduring today because of the cumulative effect of the 
disasters that befell them, I cannot help turning my 
thoughts to our neighbours, countries such as Cuba, the 
Dominican Republic, Mexico, our brother nations in 
the Caribbean Community and even some States on the 
southern coast of the United States that have also 
suffered considerable damage as a result of those first 
hurricanes of the season — and I stress, the first 
hurricanes of the season. How can we not remember 
either the sight of the disasters that have struck India, 
Bangladesh and other regions of the Asian continent?  
 However, beyond those calamities that we could, 
quite easily, attribute to nature, how can we ignore 
other disasters for which we humans are directly 
responsible through war and the destruction that we 
bring about with such determination in various areas of 
the world? To all citizens of those countries affected by 
the violence of men and by natural disasters, to their 
families and their representatives here at this 
Assembly, on behalf of the Haitian people I address my 
best wishes for courage in their reconstruction efforts 
and in their quest for peace and happiness. And I can 
assure them of our feeling of solidarity and fraternity 
in that effort. 
 While I salute that huge wave of generosity 
towards my country and am grateful for that solidarity, 
recognizing it was necessary for the immediate needs 
of those affected, I cannot fail to draw attention to the 
concerns that it raises for Haitians. I am worried 
because I know how deep-rooted our problems are. I 
am concerned because I am apprehensive about the 
time when that solidarity, exhausted in the first wave of 
humanitarian compassion, will leave us, as always, 
alone — really alone — in the face of new disasters, to 
see as if in a ritual, the same mobilization exercises. 
 I am concerned because the Haitians risk finding 
themselves alone in ensuring the only real task that 
needs undertaking today: that of rebuilding the country. 
We must rebuild its production capacity and social 
fabric and give our young people a new dream, the 
poor new hope, and our citizens of all political leanings 
and all social strata new confidence. We need a 
reconstruction project thought out in a systematic 
approach and able to count on genuine solidarity to 
mobilize the necessary resources for its 
implementation. 
 That is why we are sceptical with regard to 
imported food aid and the traditional way in which it is 
carried out. We have to break this paradigm of charity 
in our approach to international cooperation, for 
charity has never helped any country to emerge from 
underdevelopment. 
 The Native Americans that lived in our country 
and the Africans that replaced them helped a large part 
of humanity to amass its current wealth. We are simple 
workers who have been moulded by hard labour and 
blessed with a keen sense for commerce and creating 
businesses.  
 If the international community wants to do 
something useful with Haitians, that would be to help 
us use our potential. The liberalization of trade can be 
beneficial to humanity, particularly to the poor, who 
have the ability to produce for a greater market. But 
this liberalization must be done without hypocrisy or 
duping anyone. It must be carried out on the basis of 
clear, transparent rules that are the same for everyone, 
and the powers that promote them must begin by 
respecting those rules themselves. 
 Setting up and maintaining genuine productive 
capacities and trading under fair conditions are the 
initial conditions that would enable poor people to 
escape from the chains of poverty. The day when 
development aid aligns itself with these criteria, the 
fight against poverty and hunger will really turn a 
corner in this world of ours. 
 We will then see that the poor are not as poor as 
all that. We will see that they have available to them 
assets that political parties, institutions and cooperation 
programmes are not sufficiently making use of. We all 
realize that the lands and the unregistered houses the 
 
 
5 08-52272 
 
poor possess and the informal businesses they are 
involved in are also capital that can legitimately 
circulate in the economy and participate in the creation 
of new wealth. 
 This system simply has to be formalized. And we 
have to give property title to those who own those 
lands and those houses. We also have to formalize this 
trade. I have begun discussions with some of our 
partners to move quickly to a thorough evaluation of 
new needs created by the damage to our infrastructure 
with a view to developing a comprehensive 
reconstruction plan, which will serve as the conductor 
for cooperation efforts with our country.  
 Last Tuesday, on the occasion of the opening of 
the general debate of the sixty-third session of the 
General Assembly (5th meeting), I listened very 
carefully to the opening statement of the President. The 
creation of the United Nations was an important 
conquest in the history of mankind’s struggle to find a 
remedy for poverty and to build a world of peace based 
on equality and respect for everyone’s rights. The 
Organization remains the privileged place for debating 
the problems of our world and for allowing the voices 
of the poor and of those left behind to be heard. We 
cannot allow its work to be hindered by its inability to 
take into account the voice of the majority. We cannot 
allow its agencies to exist only for themselves, 
relegating to second place their primary mission of 
service. 
 I agree with the President that our Organization 
needs profound reform so that it becomes more 
effective, more transparent and genuinely democratic. 
If it fails to accomplish this, the United Nations risks 
being resented by the small and derided by the big. We 
do not need that in these difficult and uncertain days, 
when our planet is being put to a severe test by a 
combination of crises of all kinds, multidimensional 
crises whose solution will depend on our collective 
capacity to deal with them effectively, equitably and 
with solidarity. 
 The announced high-level dialogue on the 
democratization of the United Nations, if approached 
with courage and determination, will put us on the road 
to changing its structures and its way of functioning. 
Such reforms can only be a source of inspiration and a 
model for small countries, stricken like us by long-
standing difficulties, for ending institutional fragility 
and arriving at political stability and a fully 
functioning rule of law.  
 This Assembly is among those to whom fate has 
entrusted the destiny of our planet. The world that is 
being remoulded around us is a world in which wealth 
and poverty can no longer be confined within closed 
spaces, separated by impassable borders. Climate 
change has no borders. Viruses and diseases are elusive 
undocumented visitors. The hunger of the poor is a 
threat and will continue to threaten the happiness of the 
rich. 
 The question that we have to collectively ask 
ourselves today is this: will we perish together because 
we were not able to take up our mission together with 
courage, or will we agree to mobilize for a new plan 
for humanity under a new form of governance, one that 
is responsible and based on solidarity, in order to save 
our beautiful planet, and to give our children the 
opportunity to build a better world? 